Citation Nr: 0325567	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for status post 
surgery, left knee patellar ligament rupture (claimed as left 
knee injury).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran notified the RO of his new residence 
and desire to have his file moved to the RO in Winston-Salem, 
North Carolina, respectively in January and May 2001 
statements.

The Board remanded the veteran's claim to the RO in March 
2003 in order to schedule the veteran for a Travel Board 
hearing.  The veteran had a Travel Board hearing with the 
undersigned Judge at the RO in April 2003.   

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
status post surgery, left knee patellar ligament rupture, and 
the Board finds favorably on that issue.  The question of the 
merits of the claim for service connection for status post 
surgery, left knee patellar ligament rupture requires 
additional development, as discussed below.


FINDINGS OF FACT

1.  An unappealed RO decision dated in November 1996, of 
which the veteran was notified of in the same month, denied 
his claim of service connection for residuals of a left knee 
injury.    

2.  Additional evidence submitted since the November 1996 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
status post surgery, left knee patellar ligament rupture.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's November 1996 rating decision, the requirements to 
reopen the veteran's claim of service connection for status 
post surgery, left knee patellar ligament rupture have been 
met.  38 U.S.C.A § 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1996, the RO denied service connection for a left 
knee injury.  The veteran was notified of this decision as 
well as his procedural and appellate rights by a November 
1996 letter.  The veteran did not file a notice of 
disagreement.  

In June 1997, the veteran petitioned to reopen his claim.  In 
a November 1997 rating decision, the RO again denied the 
veteran service connection for "low back and knee 
conditions", however, the notice of this action only 
indicated that the previous denial of service connection for 
a back condition had been confirmed; it did not indicate that 
the denial of service connection for a knee disability had 
also been continued. 

The veteran filed a notice of disagreement (NOD) in January 
1998, which appeared to conflate the November 1996 and 
November 1997 rating actions.  Shortly thereafter, the RO 
notified the veteran by letter that his NOD was considered 
untimely and that the November 1996 was considered final.  
The veteran did not appeal the RO's decision that the January 
1998 NOD was not timely.

The veteran again petitioned to reopen his claim for 
entitlement to service connection for status post surgery, 
left knee patellar ligament rupture in July 1998. This appeal 
arises from the continued denial of service connection for a 
left knee disability in a January 1999 rating decision.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  
Because the notice of the November 1997 rating decision did 
not mention the continued denial of service connection for a 
"knee condition", the Board concludes that the rating 
decision was not final as to that issue.  See 38 C.F.R. 
§ 3.104(a).  Consequently, the last final decision concerning 
the issue of entitlement to service connection for residuals 
of a left knee injury is the November 1996 rating decision.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Records submitted after the last final rating decision in 
November 1996 are considered new.  These records include 
records from the Social Security Administration, VA treatment 
records, and a Travel Board hearing transcript as well as the 
veteran's own statements.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because VA treatment records dated 
from May to August 1998 show that the veteran underwent 
treatment for a left patellar ligament rupture.  The 
aforementioned records are considered material because they 
bear directly and substantially upon the issue of whether the 
veteran is entitled to service connection for his current 
left knee disability as well as show medical treatment for 
the veteran's current claimed disability.  

The Board finds that the evidence received subsequent to 
November 1996 is new and material and does serve to reopen a 
claim for entitlement to service connection for status post 
surgery, left knee patellar ligament rupture.  In addition, 
the Board is remanding the veteran's claim to the RO and 
ordering additional development on the issue of entitlement 
to service connection for status post surgery, left knee 
patellar ligament rupture.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for status post 
surgery, left knee patellar ligament rupture.  To this 
extent, the appeal is allowed.


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record shows that the veteran notified the RO of a change 
of address in January 2001.  Multiple documents sent by the 
RO to the veteran at this new address were mailed to an 
incorrect address.  These documents included a supplemental 
statement of the case (SSOC) issued in July 2002 as well as 
multiple letters from the RO dated in November 2001 and 
August 2002.  The RO made multiple attempts to send the 
veteran information at his correct address, but the 
correspondence was returned to the RO by the United States 
Postal Service.  In an undated report of contact statement, 
the decision review officer (DRO) noted that all attempts by 
the RO as well as the veteran's representative to contact the 
veteran at his current address were unsuccessful.  However, 
as of March 2003, the veteran had notified the RO of another 
change of address.        

Accordingly, this case is REMANDED for the following action:

1.  Ensure that all correspondence is sent 
to the veteran at his most recent address 
of record.

2.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  Schedule the veteran for a VA 
examination to show the nature of his 
left knee disability, and whether it is 
related to in-service left knee injuries.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide a diagnosis 
or diagnoses of the veteran's claimed 
left knee disability and an opinion as to 
whether it is at least as likely as not 
that any diagnosed left knee disability 
is related to left knee injuries which 
occurred during his active military 
service in 1989 and 1990.  The basis for 
the examiner's opinions should be 
included in the examination report.

4.  Thereafter, adjudicate the veteran's 
reopened claim for entitlement to service 
connection for status post surgery, left 
knee patellar ligament rupture in light 
of all the evidence, including evidence 
received since the February 2000 
Statement of the Case (SOC).  If the 
claim remains denied, issue a SSOC to the 
veteran and his representative and give 
them an opportunity to respond before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since February 2000.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is reminded that it 
is his responsibility to keep VA up-to-date with his most 
current address.  See 38 C.F.R. § 3.159(a) (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



